Citation Nr: 0310449	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
foot surgery, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of left 
foot surgery, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman



REMAND

The veteran served on active duty from September 1972 to 
August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

After the case was received at the Board in May 2002, the 
Board determined that further development was required to 
properly evaluate the veteran's residuals of both right and 
left foot surgery.  The Board undertook additional 
development with regard to this issue pursuant to 38 C.F.R. 
§ 19.9(a)(2)).  Additional private and VA medical records 
have been added to the record.

Since the Board undertook the aforementioned development, 
however, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions allowed 
the Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have this 
new evidence initially considered by the RO.  No waiver has 
been obtained in this case.  The result is that the RO must 
review evidence developed by the Board and adjudicate the 
claim considering that evidence, as well as evidence 
previously of record.  Also, the RO must notify the appellant 
of the applicable provisions of VCAA, including what evidence 
is needed to support the claim, what evidence VA will 
develop, and what evidence the veteran must furnish.

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must ensure that the 
veteran has been told what evidence he 
must furnish.

2.  Thereafter, the RO should readjudicate 
the veteran's claims for ratings in excess 
of 10 percent for residuals of both right 
and left foot surgery, taking into 
consideration VA outpatient reports, 
dating from January 2000 to March 2003, 
and medical reports from R. Siwicki, M.D., 
dating from May 1997 to January 2002, in 
addition to any additional evidence 
obtained.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


